J-A25017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ROBERT UGEAN HARPER                        :   No. 243 MDA 2020

                Appeal from the Order Entered February 6, 2020
    In the Court of Common Pleas of Cumberland County Criminal Division at
                        No(s): CP-21-CR-0001483-2019


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                                FILED MARCH 01, 2021

       Appellant, the Commonwealth of Pennsylvania (the Commonwealth),

appeals from the order entered on February 6, 2020, barring the introduction

of unauthenticated text messages and evidence of prior bad acts in a criminal

prosecution against Robert Ugean Harper (Harper) for charges related to a

drug delivery involving death.1        The Commonwealth certified that the order

will terminate or substantially handicap the prosecution.2 Upon review, we

affirm.

____________________________________________


1 18 Pa.C.S.A. §§ 2506(a) (drug delivery involving death); 35 P.S.
780-113(a)(30) (possession with intent to deliver - cocaine); 35 P.S.
780-113(a)(30) (possession with intent to deliver - heroin).

2 See Pa.R.A.P. 311(d) (“In a criminal case, under the circumstances provided
by law, the Commonwealth may take an appeal as of right from an order that
does not end the entire case where the Commonwealth certifies in the notice
J-A25017-20



       We briefly summarize the facts and procedural history of this case as

follows. On March 7, 2017, Clinton Arnold died from a heroin overdose. On

May 13, 2019, the Commonwealth charged Harper with the aforementioned

charges in connection with the death. Relevant herein, during the course of

the investigation, police obtained the records for the decedent’s cellular

telephone.3 Those records revealed a series of text messages to and from a

particular cellular telephone number,4 potentially related to a purported drug

transaction the day before Clinton’s death. On January 30, 2020, Harper filed

a motion in limine seeking to “prohibit[] the Commonwealth from introducing

any evidence at trial regarding text messages to or from [the transaction

telephone], including the content of those messages, as the Commonwealth

[could not] authenticate [that Harper authored or received] those texts [as]

required by Pa.R.E. 901(a).” Motion in Limine, 1/30/2020, at ¶1. Harper also

requested that the trial court preclude the Commonwealth from presenting




____________________________________________


of appeal that the order will terminate or substantially handicap the
prosecution.”)
3 Throughout this memorandum, we shall refer to the decedent’s cellular
telephone as “the decedent’s telephone” or “the decedent’s cellular
telephone.”

4 Throughout this memorandum, we shall refer to the cellular telephone that
exchanged text messages with the decedent’s telephone as “the transaction
telephone” or “the transaction cellular telephone.”



                                           -2-
J-A25017-20



evidence of Harper’s prior narcotics conviction,5 arguing such evidence did not

qualify as prior bad act evidence admissible under Pa.R.E. 404(b). Id. at ¶7.

       The trial court held a hearing on the motion in limine on February 3,

2020. At that hearing, the Commonwealth entered into evidence the notes of

testimony from the preliminary hearing before Jonathon R. Birbeck,

Magisterial District Judge of Cumberland County, held on May 29, 2019.6 The

Commonwealth did not present additional evidence. A brief summary of the

pertinent facts, the parties’ arguments, and trial court’s rulings on the issues

is warranted.

       At the evidentiary hearing on February 3, 2020, the Commonwealth

offered the following evidence to establish that Harper authored or received

certain text messages exchanged between the transaction telephone number

and the decedent’s telephone.            First, the subscriber information for the

transaction telephone listed "Billy Bob" as the subscriber.             Next, the

investigating officer identified Harper, by voice, as the individual who engaged

in two telephone calls to a prison inmate from the transaction telephone,

____________________________________________


5 Harper was convicted of possession with intent to deliver heroin in a prior
matter, wherein police set up a controlled narcotics purchase. Clinton Arnold,
the decedent herein, served as a confidential informant (CI) for the police in
that matter.

6  The Commonwealth presented the testimony of two witnesses at the
preliminary hearing – Michael Hamilton, the last person to see the victim alive
(and who subsequently discovered his body) and the investigating officer,
Detective Matthew M. Johnston.



                                           -3-
J-A25017-20



following Arnold’s death. The Commonwealth also argued GPS and cellular

tower information showed that the transaction telephone subsequently

travelled outside the Commonwealth and aligned with Harper’s purported

movement.       The Commonwealth further argued that, in the prior criminal

matter noted above,7 police arrested Harper, he posted bond, and he

subsequently communicated by text message with his bondsman via the

transaction cellular telephone. N.T., 3/3/2020, at 12-13. The Commonwealth

argued that the text messages with the bondsman authenticated the text

messages with the decedent. Id. at 13.

       Ultimately, regarding authentication of the subject text messages, the

trial court stated:

       [it was] satisfied that the [transaction cellular telephone]
       belonged to [Harper]. [The trial court was further] satisfied that
       [Harper], through circumstantial evidence, can be connected to
       the [tele]phone at times before and after March 6, 2017. But,
       based upon [established precedent, the trial court could not] find
       that there [was] sufficient [authenticating] evidence that the text
       messages [relevant to the instant case that were] received [by]
       or sent from [the transaction telephone] were sent or received by
       [Harper.]

N.T., 3/3/2020, at 10.             Hence, the trial court concluded that the

Commonwealth failed to present any authentication evidence showing Harper

authored or received the text messages allegedly exchanged with the

decedent. Id. at 14-15.
____________________________________________


7 This aspect of the Commonwealth’s argument intertwines with its contention
that the prior conviction should be admitted under the prior bad act exception
to Rule 404(b).

                                           -4-
J-A25017-20



     In its subsequent Rule 1925(a) opinion, the trial court further clarified:

     Here, the Commonwealth rested on the testimony and text
     messages presented at the preliminary hearing. After thoroughly
     examining both the transcript and the packet of text messages,
     [the trial court was] satisfied that the Commonwealth could not
     corroborate the identity of the sender/receiver associated with the
     [transaction telephone number].

     The transcript of the preliminary hearing is 80 pages in length.
     Within those pages, [the trial court] did not find one modicum of
     evidence tending to corroborate that [Harper] sent or received the
     supposed drug-related text messages [from] March 6th and 7th.
     The Commonwealth [] offered the testimony of Mr. Hamilton, in
     an attempt to connect [Harper] with those texts. Mr. Hamilton
     claimed that he and the decedent planned to purchase crack
     cocaine [on the dates in question]. The decedent’s telephone had
     several text messages to and from the [transaction telephone].
     Mr. Hamilton drove the decedent to pick up the crack [cocaine].
     He parked at a car wash [near Harper’s residence at the time] at
     which point the decedent exited the vehicle. [Mr. Hamilton] did
     not see the decedent go into any particular residence. The
     decedent returned twenty (20) minutes later.       Mr. Hamilton did
     not see the decedent with any crack [cocaine] or heroin.
     Furthermore, [Mr. Hamilton] did not see [Harper later] that night.

                          *           *           *

     The Commonwealth did not even present evidence that [Harper]
     owned the [transaction cellular telephone]. At most, it was able
     to show that [Harper] used the [transaction telephone] at various
     points in time after the date in question. Proof of subsequent use
     [was] not sufficient to establish that [Harper] was an active
     correspondent in the particular drug-related text messages.

     Nor was the Commonwealth able to satisfy the authentication
     requirements under the Rules of Evidence. It did not offer
     first-hand corroborating testimony from either the author or
     sender.    Nor did its circumstantial evidence connecting the
     [transaction telephone number] to [Harper] have any distinctive
     characteristics. The only evidence was that [Harper] lived [near
     the alleged drug transaction] and that he used the [transaction
     telephone] at various times after the dates in question. There was
     no evidence specifying the author/sender of the texts[], nor any


                                    -5-
J-A25017-20


      other aspects of the communications that signify them to be from
      [Harper]. Ultimately, [the trial court] found that the
      Commonwealth failed to establish, either by direct or
      circumstantial evidence, that [Harper] was the author or recipient
      of the drug related texts.

Trial Court Opinion, 5/3/2020, at 2-5 (footnotes and citations omitted;

emphasis in original).

      Regarding Harper’s prior narcotics conviction, the Commonwealth

sought to present the prior bad act evidence pursuant to Pa.R.E. 404(b). The

Commonwealth argued:

      The evidence [] would be limited to establish the [] relationship
      between [Harper] and Clinton Arnold. The evidence would be
      from Trooper Douglas Rost, who was the affiant [in] the
      underlying past criminal case. Trooper Rost would just testify that
      Clinton Arnold acted as a CI and did a controlled purchase of
      heroin from [Harper.]

N.T., 3/3/2020, at 12.

      On this issue, the trial court determined:

      The fact that [Harper] was arrested for a prior drug delivery []
      doesn’t [] offer anything in this case other than the fact that he
      knew the decedent.

                           *            *            *

      The fact that [the decedent] bought drugs from [Harper] as a
      confidential informant and that [Harper] was charged with that
      before this delivery took place doesn’t offer anything. Anything
      that it does offer is way more prejudicial, unfairly prejudicial, than
      probative. [I]t doesn’t shed light on whether or not [Harper]
      delivered the drugs in question on the night in question, the fact
      that he delivered them some other time.

Id. at 13-14.




                                      -6-
J-A25017-20



       The Commonwealth objected to both rulings, arguing the decisions

substantially handicapped the prosecution.       Moreover, the Commonwealth

indicated its intent to appeal both rulings. Id. at 10-14.

       On February 6, 2020, “for the reasons stated on the record[,]” the trial

court entered an order “preclud[ing] the admission of text messages to and

from the [transaction telephone number.]” Trial Court Order, 2/6/2020, at 1.

The order, however, did not address the trial court’s decision to preclude

Harper’s prior conviction under Rule 404(b).8 This timely appeal resulted.9


____________________________________________


8  Despite the trial court’s failure to reference the Rule 404(b) issue in the
order denying relief or in its subsequent opinion pursuant to Pa.R.A.P.
1925(a), the trial court squarely addressed, and ruled on, the issue at the
hearing on Harper’s motion in limine as detailed above. The Commonwealth
certified that the ruling on the Rule 404(b) issue substantially hampered the
prosecution. While a trial court opinion on the issue would have been
preferred and beneficial to appellate review, because the trial court’s reasons
appear on the record our review is not hampered. See Commonwealth v.
Hood, 872 A.2d 175, 178 (Pa. Super. 2005), citing Pa.R.A.P. 1925(a) (“The
Rules of Appellate Procedure make the filing of a [Rule] 1925(a) opinion
mandatory and the Rule 1925(a) opinion must set forth the reasons for the
rulings of the trial judge or must specify in writing the place in the record
where the reasons may be found.”); see also Commonwealth v. Widger,--
A.3d --, 2020 PA Super 192, at *5 n.5 (Pa. Super. August 13, 2020)
(“Although we do not approve of or sanction the trial court's failure to comply
with its obligations under Rule 1925(a), the lack of a Rule 1925(a) opinion
does not preclude this Court's review of the merits of Appellant's issues based
upon our review of the record, including the notes of testimony[.]”).

9 On February 7, 2020, the Commonwealth filed a notice of appeal with Rule
311(d) certification. The trial court did not order the Commonwealth to file a
concise statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b). The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
May 13, 2020.



                                           -7-
J-A25017-20



        On appeal, the Commonwealth presents the following issues10 for our

review:

          I.   Whether the [trial] court abused its discretion in
               granting [Harper’s] motion in limine, which precluded
               the admission at trial of text communications after
               finding the Commonwealth failed to authenticate the
               communications as being authored and/or received by
               [Harper]?

         II.   Whether the [trial] court abused its discretion in
               denying[,] as irrelevant and also more prejudicial than
               probative, the admission at trial [of] the
               Commonwealth's proffered Rule 404(b) evidence of
               prior drug sales by [Harper] to [the] decedent?

Commonwealth’s Brief at 4.

        Both of the Commonwealth’s issues challenge trial court evidentiary

rulings. We adhere to the following standard:

        The admissibility of evidence is a matter within the sound
        discretion of the trial court and will be reversed only where there
        is a clear abuse of discretion. Our standard of review of a
        challenge to an evidentiary ruling is therefore limited. Abuse of
        discretion is not merely an error of judgment [but is established
        only where] the judgment is manifestly unreasonable or where the
        law is not applied or where the record shows that the action is a
        result of partiality, prejudice, bias or ill will.

Commonwealth v. Williams, -- A.3d --, 2020 WL 5950934 at *3 (Pa. Super.

Oct. 8, 2020) (citation omitted).

        In the first issue we examine, the Commonwealth argues that “the trial

court's decision to exclude [] text messages based upon lack of authentication

focused exclusively on proof of authorship and to a [much higher] standard []
____________________________________________


10   We have reordered the issues for clarity and ease of discussion.

                                           -8-
J-A25017-20



than [] required by the Rules of Evidence” and established case law.

Commonwealth’s Brief at 21. The Commonwealth asserts that its presentation

of the following evidence was sufficient to authenticate the subject text

messages:

        [The decedent] and Harper were known associates and, in
         particular, Harper was a law enforcement confirmed source of
         heroin for [the decedent].

        Although undoubtedly a fake name, the subscriber information
         for [the transaction telephone number] was "Billy Bob" and
         Billy can be a nickname for the given name Robert.

        Hamilton drove [the decedent] to a car wash located close to
         Harper's residence [] and, although Hamilton remained in the
         vehicle and did not see the drugs immediately, he testified the
         only other place the pair went before returning to his residence
         to ingest cocaine was a gas station, where [the decedent] went
         inside for "a few minutes" to purchase pipes to smoke.

        The communications between [the decedent] and [the
         transaction telephone number] demonstrate a familiarity
         between the communicating parties.

        In the months of March and April 2017, an inmate in the
         Cumberland County Prison made calls to [the transaction
         telephone number] and the person who answered those calls
         and communicated with the inmate is Harper - identified by
         both voice and context of the discussions in the calls and
         verified with independent information (i.e. court dockets,
         orders).

        GPS and cell tower information show [the transaction
         telephone] traveled between Carlisle[, Pennsylvania] and
         Elizabeth City, [North Carolina] during the period Harper was
         out on bond/on the run from March through November 2017
         and Harper told Detective Johnston that's where he was during
         that time (albeit denying returning to Carlisle for the drug deal
         at issue) with his family.



                                     -9-
J-A25017-20


         On July 15, 2017, James Fabie received a text message from
          [the transaction telephone] that identified the writer as "Robert
          Harper"; the message explained the reason for Harper
          absconding. Mr. Fabie was Harper's bondsman and the content
          of the message is consistent with events and people in Harper's
          life.

Id. at 21-23 (record citations omitted).

      This Court has previously determined:

      Pursuant to Pennsylvania Rule of Evidence 901, authentication is
      required prior to admission of evidence. The proponent of the
      evidence must introduce sufficient evidence that the matter is
      what it purports to be. See Pa.R.E. 901(a). Testimony of a
      witness with personal knowledge that a matter is what it is claimed
      to be can be sufficient. See Pa.R.E. 901(b)(1). Evidence that
      cannot be authenticated by a knowledgeable person, pursuant to
      subsection (b)(1), may be authenticated by other parts of
      subsection (b), including circumstantial evidence pursuant to
      subsection (b)(4). See Pa.R.E. 901(b)(4).

Commonwealth v. Talley, 236 A.3d 42, 59 (Pa. Super. 2020).

      This Court has examined the law pertaining to the authenticity of text

messages:

      The admissibility of electronic communications is to be evaluated
      on a case-by-case basis as any other document to determine
      whether or not there has been an adequate foundational showing
      of their relevance and authenticity. In the Interest of F.P., 878
      A.2d 91, 96 (Pa. Super. 2005).

      In Commonwealth v. Koch, 39 A.3d 996 (Pa. Super. 2011), as
      a matter of first impression, our Court examined: 1) the law
      pertaining to authentication of text messages and, 2) whether text
      messages constitute hearsay subject to exception. The Koch
      Court determined:

          Pennsylvania Rule of Evidence 901 provides that
          authentication is required prior to admission of evidence.
          The proponent of the evidence must introduce sufficient
          evidence that the matter is what it purports to be. Pa.R.E.
          901(a). Testimony of a witness with personal knowledge
          that a matter is what it is claimed to be can be sufficient.

                                     - 10 -
J-A25017-20


          Pa.R.E. 901(b)(1)[11]; see also Pa.R.E. 901(b)(1) cmt.,
          citing Commonwealth v. Hudson, 414 A.2d 1381 (Pa.
          1980). Furthermore, electronic writings typically show their
          source, so they can be authenticated by contents in the
          same way that a communication by postal mail can be
          authenticated. Circumstantial evidence may suffice where
          the circumstances support a finding that the writing is
          genuine. In the Interest of F.P., a Minor, 878 A.2d 91
          (Pa. Super. 2005).

                                          ***

          Importantly, in In the Interest of F.P., a Minor, supra,
          we rejected the argument that e-mails or text messages are
          inherently unreliable due to their relative anonymity and the
          difficulty in connecting them to their author. Id. at 95. We
          reasoned that the same uncertainties existed with written
          documents: “A signature can be forged; a letter can be
          typed on another's typewriter; distinct letterhead stationary
          can be copied or stolen.” Id. Concluding that electronic
          communications, such as e-mail and instant messages, can
          be authenticated within the framework of Pa.R.E. 901 and
          our case law, we declined to create new rules governing the
          admissibility of such evidence. We held that such evidence
          is to be evaluated on a case-by-case basis as any other
          document to determine whether there has been an
          adequate foundational showing of its relevance and
          authenticity.

                                          ***

          [...E]-mails and text messages are documents and subject
          to the same requirements for authenticity as non-electronic
          documents generally. A document may be authenticated by
          direct proof, such as the testimony of a witness who saw the
          author sign the document, acknowledgment of execution by
          the signer, admission of authenticity by an adverse party,
          or proof that the document or its signature is in the
          purported author's handwriting. See McCormick on
          Evidence, §§ 219–221 (E. Cleary 2d Ed. 1972).              A
____________________________________________


11We note that effective October 1, 2020, a new provision of the Pennsylvania
Rules of Evidence, Pa.R.E. 901(b)(11) (governing authentication or
identification of digital evidence) took effect. See Talley, 236 A.3d at 59
n.12. This provision is not applicable instantly.

                                          - 11 -
J-A25017-20


       document also may be authenticated by circumstantial
       evidence, a practice which is “uniformly recognized as
       permissible.” Commonwealth v. Brooks, 508 A.2d 316
       (Pa. Super. 1986) (citing, e.g., Commonwealth v. Nolly,
       138 A. 836 (Pa. 1927) (letters authenticated by contents:
       facts known only to sender and recipient); Commonwealth
       v. Bassi, 130 A. 311 (Pa. 1925) (unsigned letter
       authenticated by defendant's nickname written on it, along
       with contents indicating knowledge of matters familiar to
       both defendant-sender and witness-recipient); and
       McFarland v. McFarland, 107 A.2d 615, 616 (Pa. Super.
       1954)).

       As these cases illustrate, the difficulty that frequently arises
       in e-mail and text message cases is establishing authorship.
       Often more than one person uses an e-mail address and
       accounts can be accessed without permission. In the
       majority of courts to have considered the question, the mere
       fact that an e-mail bears a particular e-mail address is
       inadequate to authenticate the identity of the author;
       typically, courts demand additional evidence.

       Text messages are somewhat different in that they are
       intrinsic to the cell[ular] [tele]phones in which they are
       stored. While e-mails and instant messages can be sent
       and received from any computer or smart phone, text
       messages are sent from the cellular phone bearing the
       telephone number identified in the text message and
       received on a phone associated with the number to which
       they are transmitted. The identifying information is
       contained in the text message on the cellular telephone.
       However, as with e-mail accounts, cellular telephones are
       not always exclusively used by the person to whom the
       [tele]phone number is assigned.

     Commonwealth v. Koch, 39 A.3d 996, 1002–1005 (Pa. Super.
     2011).

       Moreover, this Court has recognized:

       Pennsylvania Rule of Evidence 801 defines hearsay as
       follows:

       (a) Statement. A “statement” is (1) an oral or written
       assertion or (2) nonverbal conduct of a person, if it is
       intended by the person as an assertion.

                                   - 12 -
J-A25017-20


         (b) Declarant. A “declarant” is a person who makes a
         statement.

         (c) Hearsay. “Hearsay” is a statement, other than one made
         by the declarant while testifying at the trial or hearing,
         offered in evidence to prove the truth of the matter
         asserted.

      Pa.R.E. 801. Additionally, Pa.R.E. 802 provides: “Hearsay is not
      admissible except as provided by these rules, by other rules
      prescribed by the Pennsylvania Supreme Court, or by statute.”
      Pa.R.E. 802.

      Arguably, [ ] text messages could [be] admitted under the
      exception to the Pennsylvania hearsay rule for admissions of a
      party opponent. See Pa.R.E. 803(25). However, [in order to
      constitute] party admissions [ ] the Commonwealth [must] prove
      [ ] author[ship].

      Id. at 1006.

Williams, 2020 WL 5950934 at * 4-6.

      In Koch, citing decisions from other jurisdictions and various

Pennsylvania Rules of Court, we noted two general ways to authenticate text

messages.     First, as briefly mentioned above, “by direct proof,” i.e.,

“testimony [] from persons who sent or received the text messages.” Koch,

39 A.3d at 1004-1005.           Second, the Koch Court recognized that

authentication of text messages may be accomplished by presenting evidence

of “contextual clues in the [] text messages themselves tending to reveal the

identity of the sender.”   Id. at 1005; see also id. at 1004, citing State v.

Thompson, 777 N.W.2d 617, 624–627 (N.D. 2010) (wherein the Supreme

Court of North Dakota conducted extensive review of other jurisdictions'

authenticity requirements for electronic communications to conclude there

must be evidence that e-mails, instant messages, or text messages

                                    - 13 -
J-A25017-20


themselves contain factual information or references unique to the parties

involved to properly authenticate).

      Moreover, following Koch, this Court determined:

      The proponent of digital evidence is not required to prove that no
      one else could be the author. Rather, the proponent must produce
      sufficient evidence to support a finding that a particular person
      or entity was the author. See Pa.R.E. 901(a).

      Direct evidence under Pa.R.E. 901(b)(11)(A) may also include an
      admission by a party-opponent.

      Circumstantial evidence of identifying content under Pa.R.E.
      901(b)(11)(B)(i) may include self-identification or other
      distinctive characteristics, including a display of knowledge only
      possessed by the author. Circumstantial evidence of content may
      be sufficient to connect the digital evidence to its author.

      Circumstantial evidence of ownership, possession, control,
      or access to a device or account alone is insufficient for
      authentication of authorship of digital evidence under
      Pa.R.E. 901(b)(11)(B)(ii). See, e.g., Commonwealth v.
      Mangel, 181 A.3d 1154, 1163 (Pa. Super. 2018) (social media
      account bearing defendant's name, hometown, and high school
      was insufficient to authenticate the online and mobile device chat
      messages as having been authored by defendant). However, this
      evidence is probative in combination with other evidence of the
      author's identity.

      Expert testimony may also be used for authentication purposes.
      See, e.g., Commonwealth v. Manivannan, 186 A.3d 472 (Pa.
      Super. 2018).

Talley, 236 A.3d at 60.

      Here, as the Commonwealth concedes, there was no direct proof that

Harper authored or received the text messages sent to and from the

transaction telephone number. In examining the authentication evidence the

Commonwealth presented, as set forth above, we conclude that the

Commonwealth failed to establish that Harper either authored or received the

                                      - 14 -
J-A25017-20


proffered text messages.         While Billy or Bob could certainly be a nickname

for Robert, as the Commonwealth suggests, the Commonwealth simply did

not present any evidence linking Harper to "Billy Bob." Furthermore, although

the subsequent prison calls, GPS data and cellular telephone records, and text

message to Harper’s bail bondsman circumstantially show that Harper may

have had access to the transaction telephone at those times, there was no

evidence, direct or circumstantial, Harper authored or received the text

messages at issue in the instant case.12 As this Court has previously noted,

____________________________________________


12  Here, the concurring and dissenting memorandum (CDM) concedes that
the text messages at issue “are largely silent as to authorship” but then argues
that they “all involve the same unique telephone number.” Concurring and
Dissenting Memorandum, at 3. More specifically, the CDM determines that
“Harper’s contemporaneous ownership and use of this telephone number[,]”
coincided with evidence that “tied the phone number to the geographic areas
of Harper’s former residence[,] the purported narcotics deal, [and] Harper’s
interstate movements.” Id. at 5. However, mere ownership, possession,
control, and access to a cellular telephone are insufficient to establish
authentication, i.e. authorship or receipt of a particular communication.
Additionally, the CDM also points to evidence that the decedent and Harper
were previously acquainted from the prior drug transaction wherein the
decedent participated as a confidential informant. Id. at 4. Furthermore,
the CDM claims that “there was also testimony establishing that the decedent
asserted that he purchased his heroin from an individual named ‘Rob.’” Id.
Again, past dealings between parties do not authenticate the text messages
at issue. Even if Harper used, or had access to, the transaction cellular
telephone at various points before and after the text messages at issue, such
evidence is not sufficient to support a finding that Harper was an author or
recipient of the particular exchanges relevant herein.

Moreover, we reject the CDM’s attempt to distinguish Koch because that case
dealt with the explicit joint use of the cellular telephone, as well as the
suggestion that “the only competent evidence of record bespeaks Harper’s
ownership and use of the at-issue telephone number.” See id. at 3-4 n.1.



                                          - 15 -
J-A25017-20


a single person does not always use a cellular telephone exclusively. Thus,

circumstantial evidence that Harper may have used the cellular telephone at

other times was insufficient to establish authorship of the proffered text

messages.     Moreover, the Commonwealth failed to present any contextual

evidence from the text messages themselves, i.e., unique references between

the parties or responsive action upon receipt of a communication, in order to

authenticate authorship as required.13 Accordingly, the Commonwealth failed

to make an adequate foundational showing of the authenticity of the text

messages and we discern no abuse of discretion or error of law in precluding

them for lack of authenticity.




____________________________________________


Here, as set forth above, the Commonwealth only presented evidence that the
cellular telephone was registered to “Billy Bob.” There was no evidence that
specifically connected Harper to the name “Billy Bob.” Thus, evidence of
cellular telephone ownership in this matter was tenuous at best and still
woefully short for authentication purposes. Finally, even though it was
conceded that there was joint access to the cellular telephone in Koch, the
basic tenet that cellular telephones are not always exclusively used by the
person to whom the telephone number is assigned remains the same. Finally,
there was no evidence that the cellular telephone was in Harper’s exclusive
control.

13 In the CDM, the author notes that the text messages at issue reference the
terms “hard” and “dog food” as “slang for crack cocaine and heroin,
respectively.” Concurring and Dissenting Memorandum, at 2-3. However,
these terms are “common street slang.” See N.T. Preliminary Hearing,
5/29/2019, at 39 (“Hard can represent crack cocaine because of the base that
[] comes in a rock form. Dog food for heroin as it may come in a brownish
tint powder.”) (emphasis added). Accordingly, the text messages at issue
contained neither unique references to the parties involved nor a display of
knowledge only possessed by a unique author or recipient.

                                          - 16 -
J-A25017-20


      Next, the Commonwealth contends that “[because the] proffered Rule

404(b) evidence is relevant, has permissible uses             provided by the

Pennsylvania Rules of Evidence 404(b) and is vital to the Commonwealth's

case, the [trial] court abused its discretion when it denied the admissibility of

the evidence at trial.”   Commonwealth’s Brief at 12.       The Commonwealth

argues, in sum:

      The primary fact in dispute in this case is who delivered the
      cocaine and the heroin to [the victim] on March 6th: [The victim]
      is deceased, there were no (known) eyewitnesses to the
      transaction or admissions by Harper, and Harper denies any
      connection to the [transaction telephone] or the communications
      between [the decedent’s telephone] and [the transaction
      telephone regarding arrangements] for the purchase of the crack
      cocaine ("hard") and heroin ("dog food"). The sum of the
      Commonwealth's other evidence is the circumstantial evidence
      connecting Harper to [the transaction telephone]. As such, the
      404(b) evidence is essential to establishing the existence of a prior
      relationship between [the decedent] and Harper, the nature of
      that relationship and law enforcement knowledge of that
      relationship prior to the March 6th drug deal, and Harper's intent
      and common scheme in dealing to [the decedent]. [The] 404(b)
      evidence is highly relevant to proving an otherwise circumstantial
      case because it makes a fact at issue - Harper as the
      dealer - more likely than it is without the evidence. Additionally,
      the fact of that prior criminal case also goes to Harper's
      opportunity to sell the cocaine and heroin to Arnold on March 6,
      2017: he had been released on bail from custody on the prior
      charges just prior to March 6th. Lastly, the fact of that prior case
      substantiates that [the transaction telephone number] was
      Harper's number based upon the communications to/from that
      [tele]phone that match with the events and people involved in
      Harper's case.

      Further, the probative value of this evidence cannot be
      understated when looking at the totality of the Commonwealth's
      wholly circumstantial case, the strength of the proffered evidence
      and in light of the availability of a cautionary instruction to ensure
      the jurors will consider the evidence only for its intended purpose.


                                     - 17 -
J-A25017-20



Id. at 16-17 (case citations omitted).

      Pennsylvania Rule of Evidence 404(b), entitled “Other crimes, wrongs,

or acts,” provides in relevant part as follows:

      (1) Evidence of other crimes, wrongs, or acts is not admissible to
      prove the character of a person in order to show action in
      conformity therewith.

      (2) Evidence of other crimes, wrongs, or acts may be admitted for
      other purposes, such as proof of motive, opportunity, intent,
      preparation, plan, knowledge, identity or absence of mistake or
      accident.

      (3) Evidence of other crimes, wrongs, or acts proffered under
      subsection (b)(2) of this rule may be admitted in a criminal case
      only upon a showing that the probative value of the evidence
      outweighs its potential for prejudice.

Pa.R.E. 404(b)(1)-(3).

      An en banc panel of this Court has stated:

      Generally, evidence of prior bad acts or unrelated criminal activity
      is inadmissible to show that a defendant acted in conformity with
      those past acts or to show criminal propensity. However, evidence
      of prior bad acts may be admissible when offered to prove some
      other relevant fact, such as motive, opportunity, intent,
      preparation, plan, knowledge, identity, and absence of mistake or
      accident. In determining whether evidence of other prior bad acts
      is admissible, the trial court is obliged to balance the probative
      value of such evidence against its prejudicial impact.

      The Commonwealth must prove beyond a reasonable doubt that
      a defendant has committed the particular crime of which he is
      accused, and it may not strip him of the presumption of innocence
      by proving that he has committed other criminal acts.

Commonwealth v. Ross, 57 A.3d 85, 98-99 (Pa. Super. 2012) (en banc)

(internal citations omitted).

      Moreover, we have stated:



                                     - 18 -
J-A25017-20


      The purpose of Rule 404(b)(1) is to prohibit the admission of
      evidence of prior bad acts to prove “the character of a person in
      order to show action in conformity therewith.” Pa.R.E. 404(b)(1).
      While Rule 404(b)(1) gives way to recognized exceptions, the
      exceptions cannot be stretched in ways that effectively eradicate
      the rule. With a modicum of effort, in most cases it is possible to
      note some similarities between the accused's prior bad conduct
      and that alleged in a current case. To preserve the purpose of
      Rule 404(b)(1), more must be required to establish an exception
      to the rule - namely a close factual nexus sufficient to
      demonstrate the connective relevance of the prior bad acts to the
      crime in question. […T]his Court has warned that prior bad acts
      may not be admitted for the purpose of inviting the jury to
      conclude that the defendant is a person “of unsavory character”
      and thus inclined to have committed the crimes with which he/she
      is charged.

Id. at 104–105 (citations omitted).

      Here, the Commonwealth admits that the evidence in this case is “wholly

circumstantial” and that it sought to admit the proffered 404(b) evidence of a

prior narcotic sale between Harper and the decedent “to establish[] the

existence of a prior relationship[.]” The Commonwealth must prove beyond

a reasonable doubt that Harper committed the particular crimes of which he

was accused, and it may not strip him of the presumption of innocence by

proving that he has committed other criminal acts. Prior bad acts may not be

admitted for the purpose of inviting the factfinder to conclude that a person is

of unsavory character and, therefore, inclined to commit the charged offense.

Here, in the absence of evidence connecting Harper and the decedent during

the episode in question, the Commonwealth’s proffered prior act evidence

would invite the factfinder to assume Harper acted in conformity with past

criminal conduct or had a general propensity for crime.     Moreover, the trial



                                      - 19 -
J-A25017-20



court weighed the probative value of the proffered evidence, as required, and

determined that it was unfairly prejudicial to Harper. Based upon our standard

of review, we discern no trial court abuse of discretion or error of law in

precluding evidence of Harper’s prior conviction for heroin delivery at trial in

this matter.

      Order affirmed.

      Judge King joins.

      Judge Bowes files a Concurring and Dissenting Memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/01/2021




                                     - 20 -